DETAILED ACTION
An amendment, amending claim 1, was entered on 2/23/21.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant argues that the cited art fails to teach the amended limitations concerning a milling device.  This is persuasive.  However, a new rejection is presented below in response to this amendment.
Claim Interpretation
Claim 1 recites that the milling device is “multiple layers away” from an area to be processed.  The specification, at p. 6, lines 12-14 defines multiple layers by disclosing that “the multiple layers are one, two, three or other number of layers”.  Accordingly, the term “multiple layers away” is understood to mean one, two three or another number of layers based on this definition.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4 rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0271964) in light of Schmidt et al. (US 2015/0352618) and Knighton (US 8,905,742).
 Claims 1 and 4:  Roberts teaches a process of additive manufacturing suitable for parts (Abst.), comprising the steps of: layering and slicing a 3D computer-aided design model of a workpiece according to the shape of the 3D model and generating a plurality of 2D slice data (¶¶ 0037-0045); planning a forming path according to this data and generating g-code (i.e. numerical control codes) from 
Roberts teaches that the additive manufacturing process utilizes an extruder to deposit material (¶ 0016, e.g.), but fails to teach the use of a cold spray device.  Schmidt teaches a process of additive manufacturing and explains that a cold spraying nozzle can be selected in place of an additive layer source, such as an extruder (¶ 0037).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a cold spraying nozzle in place of an extrusion source as the means for additively manufacturing material with the predictable expectation of success.
Roberts also fails to teach that the additive manufacturing process includes a milling device which is mounted multiple layers behind the deposition nozzle.  Knighton teaches a process of additive manufacturing (Abst.) and explains that a milling device should be mounted on an arm which moves behind the deposition source, the milling source able to mill an already deposited layer while the deposition source deposits additional layers (i.e. claimed multiple layers behind the area to be processed) (7:3-17; 8:38-65).  Knighton explains that this milling device corrects minor defects in the formed object until the desired dimensions are achieved(7:3-17).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the milling device of Knighton in the additive manufacturing process of modified Roberts in order to have corrected defects in the object with the predictable expectation of success.
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Schmidt and Knighton in light of Raybould et al. (US 2006/0269685).
Claims 2 and 5:  Roberts in light of Schmidt and Knighton fails to teach that the powder and substrate are heated.  However, Raybould teaches a cold spray process and explains that the powder and .
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts, Schmidt and Knighton in light of Nardi et al. (US 2015/0321217).
Claims 3 and 6:  Roberts discusses uses a polymer feedstock (¶ 0026), but fails to teach one of the claimed powders.  However, Schmidt explains that other feedstocks, such as metals or ceramics, can be selected in place of polymers depending on the desired material (¶ 0040).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected metal as the feedstock in Roberts with the predictable expectation of success.
Roberts and Schmidt fail to discuss using a protective gas.  However, Nardi teaches a process of additive manufacturing a metal via cold spraying (Abst.) and explains that nitrogen should be used as a carrier gas to provide an inert environment around the powder (¶ 0032).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used nitrogen as a protective inert gas in the process of Wang in light of Schmidt with the predictable expectation of success.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864.  The examiner can normally be reached on M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712